DETAILED ACTION
Status of the Application
	In response filed on August 1, 2022, Applicant amended claims 2, 6, 12, 20, and 21;  and cancelled claim 19. Claims 2-18, 20, and 21 are pending and currently under consideration for patentability.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 2-21 under 35 U.S.C. 101, Applicant has appropriately amended the claims. The claims now recite one or more additional elements such that the claims as a whole are integrated into a practical application of the recited abstract idea in a manner that imposes manner that imposes a meaningful limit on the abstract idea. Specifically, the claims now require “training a classifier to identify a first object associated with a first sponsor based on input image or video data, wherein the classifier comprises a convolutional neural network that is trained to identify, within the input image or video data, a plurality of logos or advertisement content associated with at least the first sponsor…based on the determination that the first media item depicts the team or the sport previously associated with the classifier, providing image or video data of the first media item as input to the classifier; using the classifier to identify that at least  the first media item  depicts the first object associated with the first sponsor within the image or video data of the first media item”. The rejections of claims 2-21 under 35 U.S.C. 101 have been withdrawn accordingly.

	With respect to the rejection of claim 6 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The claims have been amended such that there is now sufficient antecedent basis. The rejection of claim 6 under 35 U.S.C. 112 (b) has been withdrawn.

	Applicant’s amendments and arguments, with respect to the rejection of claims 2, 12, and 20 under 35 U.S.C. § 102 (a)(1) and 35 U.S.C. § 103  have been fully considered and are persuasive. The Examiner is persuaded that the prior art does not teach or suggest the combination of “training a classifier to identify a first object associated with a first sponsor based on input image or video data, wherein the classifier comprises a convolutional neural network that is trained to identify, within the input image or video data, a plurality of logos or advertisement content associated with at least the first sponsor; storing, in an electronic data store that identifies a plurality of classifiers that are each trained to identify different objects associated with different sponsors, data that associates the classifier with a team or a sport associated with the first sponsor; retrieving a plurality of media items, wherein the plurality of media items include images or videos depicting a sporting event; using one or more classification models, determining that a first media item, from the plurality of media items, depicts the team or the sport previously associated with the classifier; based on the determination that the first media item depicts the team or the sport previously associated with the classifier, providing image or video data of the first media item as input to the classifier; using the classifier to identify that at least  the first media item  depicts the first object associated with the first sponsor within the image or video data of the first media item” in combination with the remaining valuation limitations. The rejections of claims 2-21 under 20 under 35 U.S.C. § 102 (a)(1) and 35 U.S.C. § 103 have been withdrawn accordingly.

Allowable Subject Matter
Claims 2-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Hay (U.S. PG Pub No. 2002/0056124, May 9, 2002 - hereinafter "Hay”); Cline , Jr. et al. (U.S. PG Pub No. 2006/0111968, May 25, 2006 - hereinafter "Cline”); Olechowski III et al. (U.S. PG Pub No. 2016/0189200, June 30, 2016 - hereinafter "Olechowski”); Pereira et al. (U.S. Patent No. 10,007,863 June 26, 2018 - hereinafter "Pereira”); Deng et al. (U.S. PG Pub No.2009/0123025 May 14, 2009 - hereinafter "Deng”); Cohen-Solal et al. (U.S. PG Pub No. 2003/0091237, May 15, 2003); Adams et al. (U.S. PG Pub No. 2008/0219504, September 11, 2008); Tinsman et al. (U.S. PG Pub No. 2013/0024293, January 24, 2013 - hereinafter "Tinsman”); Chang et al. (U.S. PG Pub No. 2016/0286244 September 29, 2016 - hereinafter "Chang”); Patton et al. (U.S. PG Pub No. 2016/0034712 February 4, 2016 - hereinafter "Patton”); Sharifi (U.S. Patent No. 10,515,133 December 24, 2019 - hereinafter "Sharifi”); Nielsen Twitter TV Rating (Published in 2014 and accessible online at http://en-us.nielsen.com/sitelets/cls/documents/nntv/NNTV-NielsenTwitterTVRatings-FAQ.pdf) 

Hay discloses retrieving video data and detecting logos using trained classifiers present in the video data of a sporting event and determining factors to value the appearance of the logo to a sponsor based on the logo detection and generating an interface identifying a determined marketing value and the one or more factors.  
Cline discloses wherein the value is further based in part on how many other logos or advertisements associated with sponsors other than the first sponsor are identified in the first media item and wherein the determining the value comprises discounting a media cost equivalent associated with viewership of the first media item. 
Olechowski discloses determination valuation of exposure to a sponsor’s logo in images or videos depicting a sporting event, and further wherein the value is determined based at least in part on a media cost equivalent associated with the first media item, wherein the operations further comprise determining the media cost equivalent based at least in part by: calculating a first cost based at least in part on a quantity of engagements with the first media item, calculating a second cost based at least in part on a quantity of views or shares of the first media item; and calculating the media cost equivalent by combining the first cost and the second cost. 
Pereira discloses retrieving video data and detecting logos using trained classifiers present in the video data of a sporting event and wherein the classifier comprises a convolutional neural network trained to identify, within input image data, a plurality of logos or advertisement content associated with at least the first company.
Deng discloses determining the clarity of the first object in the first media item by using computer vision techniques to compare a reference image of sponsor content to image data of the first object as depicted in the first media item, and wherein the table or list includes the clarity of the first object in the first media item ([0074] “brand recognizer…collects appearance data corresponding to the detected/recognized brand identifiers…logos…such reported data may include…match quality, visual quality” & [0063] “report measurements and other information about…logos recognized and/or detected in the example media stream…report generator…collects the brand identifiers along with…associated appearance parameters…and produces a report…output using…a display” & [0100] “characteristics…are obtained from the information…quality…” & [0072] “matching quality”)
Cohen-Solal teaches automated classification software used to detect logos in video/images of broadcasts and factors associated with these exposures to determine a value to the sponsor for the exposure.
Adams teaches automated classification software used to detect logos in video/images of broadcasts and factors associated with these exposures to determine a value to the sponsor for the exposure.
Tinsman discloses analyzing real-time broadcast video data associated with a sporting event to identify objects and ad opportunities and determining valuations for the ad opportunities based on real-time events/data associated with the sporting event and displaying advertisements accordingly.
Chang discloses generating fingerprints of broadcast content in which objects are detected and identifying matching social media posts to determine the popularity (trending status) of the content to determine valuation of ad opportunities associated with the content.
Patton discloses using trained neural network classifiers to detect objects in video/image data and wherein event-specific classifiers are used to detect objects associated with those types of events. 
Sharifi discloses using classifiers trained to detect objects in video/image data and wherein different classifiers are associated with different classifications and wherein classifications may include sports contexts. 
Nielsen Twitter TV Rating discloses determining popularity of broadcast content based on matching content posted on social media and determination of valuation for the broadcast content based on this analysis.


As per claims 2, 12, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of “training a classifier to identify a first object associated with a first sponsor based on input image or video data, wherein the classifier comprises a convolutional neural network that is trained to identify, within the input image or video data, a plurality of logos or advertisement content associated with at least the first sponsor; storing, in an electronic data store that identifies a plurality of classifiers that are each trained to identify different objects associated with different sponsors, data that associates the classifier with a team or a sport associated with the first sponsor; retrieving a plurality of media items, wherein the plurality of media items include images or videos depicting a sporting event; using one or more classification models, determining that a first media item, from the plurality of media items, depicts the team or the sport previously associated with the classifier; based on the determination that the first media item depicts the team or the sport previously associated with the classifier, providing image or video data of the first media item as input to the classifier; using the classifier to identify that at least  the first media item  depicts the first object associated with the first sponsor within the image or video data of the first media item”. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. 

  Claims 3-11, 13-18, and 21 depend upon claims 2, 12, or 20 and have all the limitations of claims 2, 12, or 20; and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621